Case 21-11002-KBO   Doc 95-1   Filed 07/21/21   Page 1 of 3




                    EXHIBIT A
                  Case 21-11002-KBO              Doc 95-1        Filed 07/21/21        Page 2 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                              )
                                    )                     Chapter 11
                            1
PIPELINE FOODS, LLC, et al.         )
                                    )                     Case No. 21-11002 (KBO)
            Debtors.                )
                                    )                     (Jointly Administered)
                                    )
                                    )                     Re: D.I. __
____________________________________)

         ORDER GRANTING EMERGENCY MOTION OF ECOPURE SPECIALTIES
               LIMITED FOR RELIEF FROM THE AUTOMATIC STAY

           Upon the emergency motion (the “Motion”), 2 filed by Ecopure Specialties Limited

(“Ecopure”), for relief from the automatic stay, and the Court having found that it has jurisdiction

over this matter pursuant to 28 U.S.C §§ 157 and 1334 and the Amended Standing Order of

Reference of the United States District Court for the District of Delaware dated February 29, 2012;

and the Court having found that venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409; and the Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b);

and the Court having found that notice was adequate and proper under the circumstances; and the

Court having reviewed the Motion and the requested relief, and after due deliberation, having

determined that good and sufficient cause appears therefore,

           IT IS HEREBY ORDERED THAT:

           1.       The Motion is GRANTED as set forth in this Order.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Pipeline Foods, LLC (5070); Pipeline Holdings, LLC (5754); Pipeline Foods Real Estate Holding Company, LLC
(7057); Pipeline Foods, ULC (3762); Pipeline Foods Southern Cone S.R.L. (5978); and Pipeline Foods II, LLC (9653).
The Debtors’ mailing address is 6499 University Avenue NE, Suite 200, Fridley, MN 55432.

2
    Capitalized terms but not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.


{05620216.DOCX.}
               Case 21-11002-KBO            Doc 95-1     Filed 07/21/21     Page 3 of 3




        2.         The automatic stay is modified pursuant to section 362(d)(1) of the Bankruptcy

Code to permit Ecopure to terminate the Purchase Contracts with Pipeline. Ecopure is further

authorized to resell the Arrived Unpaid Products, the Products in Transit, and the organic products

that are pending shipment.

        3.         Pipeline is authorized and directed to assist Ecopure in transferring the bills of

lading, organic certifications, and other documents relating to the products to Ecopure. Ecopure

is likewise authorized to cause the transfer of such bills of lading, organic certifications, and other

documents relating to the products.

        4.         This Order shall be effective immediately upon entry and the relief granted herein

shall not be subject to the fourteen-day stay provided by Bankruptcy Rule 4001(a)(3).

        5.         This Court shall retain jurisdiction to implement, interpret, and enforce this Order.




{05620216.DOCX.}
